Case 20-10268 Doc     13 Filed 09/17/20 Entered      09/18/20 00:44:23
      Desc     Imaged Certificate of Notice     Page      1 of 3


                       UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF VERMONT                                               Filed & Entered
                                                                                                  On Docket
                                                                                              September 15, 2020
IN RE:                                                        )
                                                              )
CORPORATION OF SOUTHERN                                       )      Case No.20-10212  CAB
                                                                              20-10268 cab
VERMONT COLLEGE, INC.                                         )      Chapter 7 case
                      Debtor.                                 )


            ORDER APPROVING RETENTION OF SPECIAL COUNSEL
                      PURSUANT TO 11 U.S.C. §329(a)


         UPON CONSIDERATION of the Application of the Trustee to Employ Special

Counsel, and it appearing that Ryan Smith & Carbine, Ltd., of Rutland, Vermont is disinterested

firm and that the employment of said firm generally by the Trustee is in the best interest of this

estate based on the work Ryan Smith & Carbine, Ltd. is to provide on behalf of the Estate, it is

hereby



         ORDERED that Raymond J. Obuchowski Trustee herein, is authorized to retain Ryan

Smith & Carbine Ltd, generally, as Special Transactional Counsel for the Trustee, under a

general retainer pursuant to 11 U.S.C. §329(A) effective as of the date that the Application was

filed with the Bankruptcy Court; and,



         ORDERED, that ten business days prior to any increases in Ryan Smith & Carbine’s

rates for any individual employed by Ryan Smith and Carbine and retained by the Trustee

pursuant to court order, Ryan Smith and Carbine shall file a supplemental affidavit with the

Court setting forth the basis for the requested rate increase pursuant to 11 U.S.C. § 330(a)(3)(F).

Parties in interest, including the United States Trustee, retain all rights to object to or otherwise
Case 20-10268 Doc     13 Filed 09/17/20 Entered      09/18/20 00:44:23
      Desc     Imaged Certificate of Notice     Page      2 of 3


respond to any rate increase on any and all grounds, including, but not limited to, the

reasonableness standard under 11 U.S.C. § 330. Supplemental affidavits are not required for rate

increases effective on or after the date the Trustee submits the Trustee's Final Report to the

United States Trustee.



      IT IS FURTHER ORDERED that the compensation of said law firm for its services on

behalf of the Trustee of the Debtor's Estate shall be hereafter fixed by the Court, upon proper

application or application thereof.



       IT IS FURTHER ORDERED upon employment of Special Counsel for real estate and

transactional work, duplicative services are to be avoided as between general counsel and

special counsel, and that duplicative services will not be compensated.



                                           September
        DATED in Burlington, Vermont, this _____     15,__________________,
                                                 day of  2020.              2020.



                                      ___________________________________________
                                            Honorable Colleen A. Brown
                                            U.S. Bankruptcy Judge
              Case 20-10268 Doc     13 Filed 09/17/20 Entered      09/18/20 00:44:23
                    Desc     Imaged Certificate of Notice     Page      3 of 3
                                               United States Bankruptcy Court
                                                    District of Vermont
In re:                                                                                                     Case No. 20-10268-cab
Corporation of Southern Vermont College,                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0210-2                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 15, 2020
                                      Form ID: pdf678                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 17, 2020.
db             +Corporation of Southern Vermont College, Inc.,    PO Box 377,    Bennington, VT 05201-0377
aty            +Christopher M Desiderio,    Nixon Peabody LLP,   Tower 46,    55 West 46th Street, 24th floor,
                 New York, NY 10036-4277
cr             +Community Bank, N.A.,    Post Office Box 1009,   Burlington, VT 05402-1009
cr             +Town of Bennington,   205 South Street,    Bennington, VT 05201-2297

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
sp              E-mail/Text: eag@rsclaw.com Sep 15 2020 21:14:29     Elizabeth A. Glynn,
                 Ryan, Smith & Carbine, Ltd.,   98 Merchants Row,   PO Box 310,   Rutland, VT 05702-0310
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 15, 2020 at the address(es) listed below:
              Alexandra E. Edelman    on behalf of Creditor    Community Bank, N.A. aedelman@primmer.com,
               cmeilleur@primmer.com
              Amy Judith Ginsberg    on behalf of U.S. Trustee    U S Trustee amy.j.ginsberg@usdoj.gov
              Heather Z Cooper    on behalf of Debtor   Corporation of Southern Vermont College, Inc.
               hcooper@fgmvt.com, lclifford@fgmvt.com
              Merrill Elizabeth Bent    on behalf of Creditor    Town of Bennington Merrill@greenmtlaw.com,
               lindsay@greenmtlaw.com
              Raymond J Obuchowski    on behalf of Trustee Raymond J Obuchowski, Chapter 7 Trustee
               ray@oeblaw.com, marie@oeblaw.com;brian@oeblaw.com;G18313@notify.cincompass.com
              Raymond J Obuchowski, Chapter 7 Trustee    ray@oeblaw.com,
               VT02@ecfcbis.com;marie@oeblaw.com;vtrustee@sover.net
              U S Trustee   ustpregion02.vt.ecf@usdoj.gov
                                                                                              TOTAL: 7
